

116 SRES 471 ATS: Authorizing the taking of a photograph in the Chamber of the United States Senate.
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 471IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. McConnell submitted the following resolution; which was considered and agreed to  RESOLUTIONAuthorizing the taking of a photograph in the Chamber of the United States Senate.
	
		1.Authorization for photograph
 (a)In generalParagraph 1 of Rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol (prohibiting the taking of pictures in the Senate Chamber) shall be temporarily suspended for the sole and specific purpose of permitting an official photograph to be taken on January 16, 2020, of the swearing in of Members of the United States Senate for the impeachment trial of the President of the United States.
 (b)AdministrationThe Sergeant at Arms and Doorkeeper of the Senate is authorized and directed to make the necessary arrangements to carry out subsection (a), which arrangements shall provide for a minimum of disruption to Senate proceedings.